NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           DEC 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   13-56477

              Plaintiff-Appellee,                D.C. Nos.
                                                 2:99-cv-02201-DDP-MLG
 v.                                              8:93-cr-00098-LHM

BRIAN KEITH BRIM,
                                                 MEMORANDUM*
              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                          Submitted December 6, 2016**
                              Pasadena, California

Before: D.W. NELSON and OWENS, Circuit Judges, and KORMAN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
      Brian Keith Brim, a federal prisoner, appeals from the district court’s denial

of his Federal Rule of Civil Procedure 60(b) motion for reconsideration of his 28

U.S.C. § 2255 motion to vacate his sentence, which was imposed following his

conviction for conspiracy to manufacture phencyclidine in violation of 21 U.S.C.

§§ 841(a)(1), 846. The only issue certified for appeal is whether Brim’s sentence

was ambiguous because it imposed both a term of life imprisonment and ten years

supervised release if Brim was released.1 As the parties are familiar with the facts,

we do not recount them here. We affirm.

      There is no ambiguity or contradiction in the district court sentencing Brim

to both life imprisonment and supervised release if released. Brim’s sentence was

required by the sentencing statute, and was supported by the Sentencing

Guidelines. See 21 U.S.C. § 841(b)(1)(A) (providing for “a mandatory term of life

imprisonment” if a “person commits a violation . . . after two or more prior

convictions for a felony drug offense” and that “any sentence under this

subparagraph shall . . . if there was such a prior conviction [for a felony drug



      1
         The government questions the district court’s jurisdiction to raise the
alleged ambiguity in Brim’s sentence sua sponte under Rule 60(b)(6) in its order
granting a certificate of appealability (“COA”). However, we need not reach that
question. See Phelps v. Alameda, 366 F.3d 722, 726 (9th Cir. 2004) (“[M]erits
panels are not required to examine allegedly defective COAs in the face of
jurisdictional challenges.”).
                                           2
offense], impose a term of supervised release of at least 10 years in addition to

such term of imprisonment”); U.S.S.G. § 5D1.1 (providing that “[t]he court shall

order a term of supervised release to follow imprisonment . . . when required by

statute . . . or . . . when a sentence of imprisonment of more than one year is

imposed”).

      Moreover, it is not uncommon for a defendant to be sentenced to both life

imprisonment and supervised release. See, e.g., United States v. Mitchell, 568 F.3d
1147, 1148 (9th Cir. 2009) (noting that the district court sentenced the defendant

“to a mandatory term of life imprisonment without release and ten years of

supervised release”); see also United States v. Vance, 764 F.3d 667, 676 (7th Cir.

2014) (noting that “conditions of supervised release are routinely imposed in

life-sentence cases”); United States v. Rodríguez-Berríos, 573 F.3d 55, 60 n.1 (1st

Cir. 2009) (noting that “[t]erms of supervised release following life sentences are

. . . not uncommon”). Contrary to Brim’s contention, the sentencing transcript

does not show that the district court was confused when imposing his sentence.

      AFFIRMED.




                                           3